DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (FR2847745 A1, a machine translation has been generated by Espacenet and is relied on for rejection, wherein the marked copy of the translation has been attached for ease of reference).
[AltContent: textbox (OUT)][AltContent: textbox (ZB)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (IN)]
    PNG
    media_image1.png
    84
    112
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    84
    112
    media_image1.png
    Greyscale

Fig. 2 of Frederick annotated by the examiner to show inherent components for an RF amplifier to function which were omitted in Frederick as being well known in the art.

Regarding claim 1, Frederick (i.e. Fig. 2) discloses a radio frequency amplifier circuit (TP), comprising:
an amplifier (LNA), comprising an input end (IN) configured to receive a first bias voltage (VBIAS), and an output end (OUT, inherent for an amplifier);
lines 162-163) at the input end (IN) through the first matching circuit (ZA) to amplify the radio frequency signal (lines 136-138); and
a first inductance-capacitance resonance circuit (CRT, line 172), coupled to the first matching circuit (ZA) and connected to the radio frequency path (hanged at the emitter of the transistor Q1, emitter of a BJY transistor RF amplifier comprises the RF path), wherein the first inductance-capacitance resonance circuit (inductance Le associated with a capacitor Ce connected in parallel, line 170) comprises a first inductor (Le), and the first inductance-capacitance resonance circuit (CRT) and the first matching circuit share an inductor (Le) comprised in the first matching circuit (ZA) to obtain a first resonance frequency (it is well known in the art that the resonant circuit Le-Ce will be multiplied by hfe (forward gain h parameter of the bipolar transistor Q1) to be added to the input impedance of Q1 and in order for the first matching circuit (ZA) to match to the input impedance Le-Ce needs to be considered as part of the matching circuit ZA, see the relevant discussion of Frederick in lines 185-197 to mitigate potential oscillation),
wherein the radio frequency signal comprises two fundamental tones at a first frequency (f1) and a second frequency (f2), 
the first matching circuit (ZA) provides an input impedance matching the two fundamental tones (inherently, the matching circuit needs to match to signals over a frequency range operation, be it one tone, two tones or modulated signal with carrier lines 172-174), and the first filtering path filters a signal component outside a frequency band (tuned to the frequency fl+f2, line 172) formed by the first frequency (f1) and the second frequency (f2) in the radio frequency signal. 
According to claim 2, wherein the first matching circuit (ZA) is coupled to the input end of the amplifier (Fig. 2 of Frederick), and configured to provide the input impedance matching the two fundamental tones (f1 and f2), and on the radio frequency path, the amplifier receives the radio frequency signal at the input end through the first matching circuit (ZA), and the radio frequency amplifier circuit further comprises:
a second matching circuit (inherently an output matching is essential for any amplifier for the transmission and/or reception chains of remote terminals, such as a cellular mobile telephone TP, belonging to a wireless communication system, regardless of the transmission standard used, for example the GSM standard or the WCDMA standard, lines 140-143), coupled to the output end (OUT) of the amplifier (as annotated in Fig. 2 of Frederick), and configured to provide the output impedance matching the two fundamental tones (inherently the purpose of matching circuit is to match any signal within a required frequency band of operation), and on the radio frequency path, the amplifier transmits the amplified radio frequency signal at the output end through the second matching circuit (being a part of the transmit or receive chain). 
Further per claims 18 and 19, the amplifier of Frederick comprises: a first transistor (Q1), wherein a control end (base is the control terminal of a bipolar .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Canning et al. (US 10,003,311).
Regarding claim 4, Frederick teaches all limitations of claims 1 and 2, Frederick however, is not explicit about a second resonator in the output of the amplifier and he teaches a parallel L-C resonator instead of a series resonator as recited in claim 4. However, it would have been obvious to a person of ordinary skill in the art to add a second resonator at the output of the Frederick amplifier following the teaching of Canning which will provide an additional filtering path aiding the signal component outside the frequency band (harmonics having a frequency equal to 2f1 or 2f2, Frederick: lines 172-174), and the second filtering path filters a signal component outside a frequency band (tuned to the frequency fl+f2, Frederick: line 172) formed by the first frequency (f1) and the second frequency (f2) in the radio frequency signal and the second inductance-capacitance resonance circuit provides a second bias voltage at the output end of the amplifier.
[AltContent: roundedrect][AltContent: rect][AltContent: roundedrect]
    PNG
    media_image1.png
    84
    112
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    187
    278
    media_image2.png
    Greyscale

Fig. 2 of Frederick and Fig. 3 of Canning: Series-Parallel conversion of L-C resonators. 
As a consequence of such an addition, per claim 4, following the design trend of Canning it would have been an obvious modification of the first resonator of Frederick to making it a series L-C resonator instead of a parallel L-C resonator and with such modification the first inductance-capacitance resonance circuit would have a first capacitor (Ce), wherein a first end of the first capacitor (Ce) is coupled to a reference voltage end (i.e. to ground) and a first end of the first inductor (Le) is coupled to a 
Further per claim 7, although Frederick didn’t disclose the first capacitor’s variability, it would have been an obvious extension for the design ease to have a variable capacitor Ce for Frederick’s first resonator circuit, which would add a desirable design flexibility especially in order to adjust the bandwidth of an amplifier.
Per claim 15, although Frederick teaches only one stage of the radio frequency amplifier, it would have been an obvious extension of Frederick’s amplifier to add more stages of amplifiers connected in series to increase the gain of the amplifier and the amplifier Q1 would be a last-stage of amplifier of the plurality of stages of amplifiers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick in view of Li et al. (“A Monolithic U-Band InP HBT Stacked Power Amplifier with On-Chip Active Biasing”, Microwave Journal, September 2018).
Regarding claim 20, Frederick discloses a radio frequency amplifier circuit as recited in claims 1 and 2, Frederick, however, is not explicit about first bias circuit.
Li et al., in a similar field of endeavor, teaches a second transistor (Q3, in Fig. 3 as shown above) , wherein a second end (emitter) of the second transistor (Q3) is 

    PNG
    media_image3.png
    235
    252
    media_image3.png
    Greyscale
Fig. 3 of Li et al.
a third resistor (Rb), coupled between a control end (base) of the second transistor (Q3) and a reference bias end (Vref);
a diode circuit (D1 & D2), coupled between the control end (base) of the second transistor (Q3) and the reference voltage end (RF ground, please note that DC bias for RF circuit is considered as RF ground); and
a ninth capacitor (C1), coupled between the control end (C1 is considered as connected to the base of the second transistor Q3 through the base emitter junction of Q3) of the second transistor (Q3) and the reference voltage end (RF ground).
Moreover this constitutes the most commonly used bias circuit for RF bipolar transistors used in wireless communications for linear amplifications such as the amplifier of Frederick and as such it would have been obvious to adopt this commonly used bias circuit for Frederick’s amplifier, where Frederick didn’t mention the detail of the bias circuit because of the commonality of such bias circuits.     
Allowable Subject Matter
Claim 3, 5-6, 8-14, 16-17 are objected to as being dependent upon a rejected base claim 1 and 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 12, 13 & 16-17 are allowable since the closest prior art of record Canning although teaches a second inductance-capacitance resonance circuit, doesn’t teach that the second inductance-capacitance resonance circuit provides a second bias voltage at the output end of the amplifier and neither Frederick nor Canning teaches that the first inductance-capacitance resonance circuit provides a second bias voltage at the output end of the amplifier. 
Claims 5-6, 9-10 is allowable since the closest prior arts of record Frederick doesn’t teach a second capacitor, coupled between an input end of the first matching circuit and the first inductance-capacitance resonance circuit; and a second inductor, coupled between the first inductance-capacitance resonance circuit and the input end of the amplifier. 
Claim 11 is allowable since the closest prior art of record Frederick doesn’t teach a fourth capacitor; and a third inductor, connected in series to the fourth capacitor between the second end of the first inductor and the reference voltage end. 
Claim 14 is allowable because Frederick doesn’t teach a first switch as part of the first inductance-capacitance resonance circuit. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843